NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JENNIFER MARIE JONES,                            No. 15-16261

               Plaintiff-Appellant,               D.C. No. 2:13-cv-02170-DJH

   v.
                                                  MEMORANDUM*
 TOWN OF QUARTZSITE; et al.,

               Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jennifer Marie Jones appeals pro se from the district court’s judgment in her

42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant

of judgment on the pleadings, Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
637 F.3d 1047, 1053 (9th Cir. 2011), and for an abuse of discretion the district

court’s denial of leave to amend, Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725

(9th Cir. 2000). We affirm.

      The district court properly granted judgment on the pleadings because Jones

failed to allege facts sufficient to state a plausible claim for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face” (citation and internal quotation marks omitted)). We reject as

unsupported by the record Jones’ contention that the district court erred by failing

to construe her complaint liberally.

      The district court did not abuse its discretion by dismissing Jones’ complaint

without leave to amend because further amendment would have been futile. See

Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998) (leave to

amend pleadings not required where “amendment would be an exercise in futility,”

or “where the amended complaint would also be subject to dismissal[]”).




                                            2                                      15-16261
      The district court did not abuse its discretion by denying Jones’ motion to

amend the judgment under Federal Rule of Civil Procedure 59(e) because Jones

did not establish any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Rule 59(e)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   15-16261